Citation Nr: 1647743	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 2007 for the grant of service connection for right lower extremity radiculopathy associated with intervertebral disc syndrome (IVDS).

2.  Entitlement to an effective date earlier than October 4, 2007 for the grant of service connection for left lower extremity radiculopathy associated with IVDS.

3.  Entitlement to an effective date earlier than October 4, 2007 for a 10 percent rating for irritable bowel syndrome (IBS) with peptic acid syndrome (also claimed as a bowel condition secondary to IVDS).

4.  Entitlement to a rating in excess of 20 percent for lumbar spine IVDS. 

5.  Entitlement to a rating in excess of 20 percent for neurogenic bladder associated with IVDS prior to October 9, 2013, and a rating in excess of 40 percent thereafter.  

6.  Entitlement to an effective date earlier than October 4, 2007 for the grant of service connection for neurogenic bladder associated with IVDS.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1994 to June 1997, with service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran presented sworn testimony at a hearing before the undersigned in May 2016.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 20 percent for lumbar spine IVDS; a rating in excess of 20 percent for neurogenic bladder associated with IVDS prior to October 9, 2013, and a rating in excess of 40 percent thereafter; and to an effective date earlier than October 4, 2007 for the grant of service connection for neurogenic bladder associated with IVDS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 3, 2006, VA received the Veteran's claim for an increased rating for his service-connected low back disability.  

2.  During the pendency of the Veteran's increased rating claim, the evidence of record indicated that he had IVDS, bilateral lower extremity radiculopathies and increased bowel symptoms that were related to his service-connected low back disability.

3.  Although the Board adjudicated the issue of entitlement to an increased rating for a lumbosacral strain disability in an August 2012 decision, the Board did not adjudicate any claims of entitlement to service connection for IVDS, bilateral lower extremity radiculopathies or increased rating for IBS or bowel dysfunction.  Instead, the Board referred these issues to the RO for further development and adjudication.  

4.  The evidence of record demonstrates that the Veteran's right and left lower extremity radiculopathies and increased bowel symptoms first manifested more than one year prior to VA's receipt of his May 3, 2006 claim.

5.  Any claim for an increased rating for a low back disability (including claims for neurological symptoms associated with this disability) made prior to May 3, 2006 became final by way of a November 2005 Board decision. 


CONCLUSIONS OF LAW

1.  An effective date of May 3, 2006, but no earlier, for the grant of service connection for right lower extremity radiculopathy is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2016).

2.  An effective date of May 3, 2006, but no earlier, for the grant of service connection for left lower extremity radiculopathy is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2016).

3.  An effective date of May 3, 2006, but no earlier, for the grant of a 10 percent rating for IBS with peptic acid syndrome is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an effective date earlier than October 4, 2007 for the grant of service connection for right lower extremity radiculopathy and left lower extremity radiculopathy associated with his lumbar spine IVDS and for an increased rating for IBS, also claimed as a bowel disorder related to IVDS.  He seeks an effective date of 1999, arguing that he was diagnosed with IBS and radiculopathy of his lower extremities in 1998 or 1999, and his claims were originally brought in 1997.  See May 2016 Hr'g Tr. at 3.  

Factual Background

By way of background, the Veteran was originally granted service connection for lumbar strain in a June 1997 rating decision, with an effective date of June 15, 1997, the day after his separation from service.  He was granted service connection for IBS with peptic ulcer disease in an August 2000 rating decision with a noncompensable rating, also effective June 15, 1997.  The Veteran did not challenge the initial rating assigned for his service-connected IBS and as such the August 2000 rating decision with regard to this issue became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

The Veteran sought an increase in the rating for his low back disability.  In an August 2001 rating decision he was granted a 20 percent rating effective April 20, 2001.  He appealed this decision, and in November 2005, the Board denied his claim for a rating in excess of 20 percent.  In its decision, the Board specifically found that the evidence of record did not show any neurological findings appropriate to disc disease or a diagnosis of degenerative disc disease of the lumbar spine.  See November 2005 Board Decision at 25.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

In November 2005, the Board also remanded additional issues to the Appeals Management Center (AMC) for further development.  In March 2006, the Veteran responded to a request from the AMC identifying where and when he received treatment from VA in connection with the remanded claim.  In the March 2006 correspondence, the Veteran also stated "I need to know about my claim for unemployability 100%," a claim that had been denied by the Board in the November 2005 decision.  

As previously noted by the RO and the Board, VA received a claim seeking an increased rating for a service-connected low back disability on May 3, 2006.  In January 2007, he reported that his lumbosacral strain disability had increased in severity and that he was receiving nerve blocks.  He also submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability, listing low back as one of the disabilities resulting in his inability to work.  In May 2007, the Veteran submitted another statement indicating that his lumbosacral strain prevented him from helping around the house and that he suffered pain radiating through the body.  

The Veteran's claim for an increased rating for lumbosacral strain was denied in an October 2007 rating decision.  That same month he submitted a Notice of Disagreement with the October 2007 rating decision, and also asserted that he had IVDS of the lumbar spine.  During the course of his appeal, he asserted that he had bilateral lower extremity disorders and possibly bowel or bladder impairment due to his back disability.  

In an August 2012 decision, the Board denied a rating in excess of 20 percent for the Veteran's service connected lumbar strain disability; however, it referred claims for service connection for IVDS, lower extremity dysfunction or bowel and/or bladder impairment to the RO for adjudication.  The Veteran did not appeal the Board's decision with regard to the rating assigned for his lumbosacral strain, and as such the decision became final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  

In a July 2013 rating decision, the RO granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy as associated with IVDS and continued the 20 percent rating for IVDS (previously diagnosed as lumbosacral strain).  The RO also increased the Veteran's rating for IBS with peptic acid syndrome (also claimed as bowel condition due to IVDS) to 10 percent.  The effective date of the grant of service connection and the increased rating was August 2, 2012, the date of the Board decision referring the claims.  The Veteran appealed, and the RO found clear and unmistakable error (CUE) in the July 2013 rating decision with regard to the effective dates assigned, determining that the date of claim was October 7, 2007, rather than the date of the Board decision referring the claims.  The Veteran continued his appeal, asserting that the correct effective date should be earlier than October 7, 2007.  

Legal Analysis

The Board finds that an effective date of May 3, 2006 is warranted for the grant of service connection for right and left lower extremity radiculopathies and for the 10 percent rating for IBS with peptic acid syndrome.  In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Various exceptions to this general rule apply depending on the type of claim at issue (e.g. a claim seeking service connection or one seeking an increased rating).  

In this case, the Board finds that the regulations applicable to increased rating claims are for application.  The Veteran has been service-connected for a low back disability, originally diagnosed as lumbosacral strain, since 1997.  In the July 2013 rating decision, the RO essentially found that the Veteran's current IVDS is a progression of his previously diagnosed lumbosacral strain, and granted service connection for right and left lower extremity radiculopathy as conditions related to IVDS.  As discussed below, these issues, as well as the Veteran's claim with regard to his bowel dysfunction, were all raised in the context of his seeking an increased rating for his service-connected low back disability.  Furthermore, the Board notes that according to the General Rating Formula for Diseases and Injuries of the Spine, objective neurologic abnormalities associated with a spinal disability (such as radiculopathy or bowel symptoms) should be evaluated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Thus, the Board finds that the provisions of 38 C.F.R. § 3.400(o)(1) and (2) apply to determine the applicable effective dates in this matter.   

Under the applicable provisions, the effective date of an award of increased compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists where the evidence of record shows that the increase took place within one year prior to the date the claim is received.  In those instances, the appropriate effective date is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010).  Otherwise, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  Accordingly, in order to determine the appropriate effective date to be assigned, the Board must determine (1) the date the claim for an increased rating was received by VA and (2) the earliest date as of which it is factually ascertainable that an increase in disability had occurred.  See Swain, 27 Vet. App. at 224.

During the relevant time period, a "claim" for VA compensation purposes was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Once a claim is received by VA, it must review the claim, supporting documents, and oral testimony in a liberal manner to identify and adjudicate all reasonably raised claims.  Perry v. West, 12 Vet. App. 365, 368 (1999) (citing Myers v. Derwinski, 1 Vet.App. 127, 129 (1991)).  VA must apply all relevant law in adjudicating the claim, even with regard to a legal theory that was not raised by the claimant.  Perry, 12 Vet. App. at 368 (internal citations omitted).  "Where such a review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue of the claimant's entitlement to such a benefit or, if appropriate, to remand the issue to the RO for development and adjudication of the issue."  Id. (quoting Suttmann v. Brown, 5 Vet. App. 127, 132 (1993)) (internal quotations omitted); see generally, Servello, 3 Vet. App. at 198-200 (1992).
	
In applying these principles, the Board concludes that an effective date of May 3, 2006 for the grant of service connection for right and left lower extremity radiculopathies and a 10 percent rating for IBS is warranted because this was the date the Veteran's claim with regard to these disabilities was received, and the evidence of record shows that these disabilities were present more than one year prior to this date.  Concerning the date of claim, the RO and the Board previously noted that VA received a claim for an increased evaluation for the Veteran's lumbosacral sprain disability on May 3, 2006.  See October 2007 Rating Decision; see also August 2012 Board Decision.  Although the Veteran may not have specifically sought service connection for IVDS, radiculopathy affecting the lower extremities or an increased rating for bowel dysfunction at that time, those issues were reasonably raised by the record during the pendency of the Veteran's claim and appeal.  In May 2007, the Veteran stated that his low back disability caused pain to radiate through his body.  In October 2007, he specifically noted that he had IVDS.  During his April 2012 hearing before the Board, he testified that he experienced cramps in his legs which he attributed to his low back disability.  Moreover, as noted by the Board in its August 2012 decision, the evidence of record indicated that the Veteran had bowel and bladder symptoms that may be related to his low back disability.  Consequently, the Board finds that the claims seeking service connection for IVDS and related neurological symptoms, including bowel symptoms and radiculopathy effecting the right and left lower extremities, were reasonably raised by the record as part of the Veteran's claim for an increased rating for his lumbosacral strain disability.  

The Board also finds that the Veteran's claims seeking additional ratings for neurologic abnormalities associated with his service-connected low back disability were not adjudicated in the August 2012 Board decision and thus did not become final.  As noted above, in August 2012, the Board denied the Veteran's claim for an increased rating for lumbosacral strain.  However, the Board did not address whether the Veteran's diagnosed IVDS or reported lower extremity or bowel dysfunction was related to his service-connected low back disability, nor did the Board address whether separate ratings were warranted for these disorders.  Instead of adjudicating these issues, the Board essentially bifurcated the claims and referred them to the RO for adjudication.  Under these circumstances, it cannot be said that the Board's August 2012 decision with regard to these specific issues became final.  See Perry, 12 Vet. App. at 368 (finding that although the Board explicitly denied a claim for service connection under one theory of entitlement, by noting in the decision that the Veteran sought service connection under another theory of entitlement and that "appropriate development" was warranted by the RO prior to any appellate action on the issue, the Board "implicitly remanded" the claim for further development and thus, the decision did not become final); c.f. Locklear v. Shinseki, 24 Vet. App. 311, 318 (2011) (holding that because the Board explicitly separated the adjudication of entitlement to TDIU from the adjudication of the appropriate schedular rating for a disability and no subsequent decision specifically addressed entitlement to TDIU, the Board erred in finding that entitlement to TDIU, once explicitly separated for independent adjudication, was implicitly denied by decisions on entitlement to a schedular rating for the disability).  

The second issue for determination is the earliest date as of which it is factually ascertainable that the Veteran experienced lower extremity radiculopathy and an increase in his bowel symptoms (i.e., the earliest date an increase in disability had occurred).  With regard to the Veteran's right and left lower extremity radiculopathies, the evidence of record shows these disabilities manifested between 1997 and 2003, more than one year prior to the date of claim.  During the August 2012 VA examination addressing the Veteran's claims, the VA examiner noted that the Veteran was diagnosed with IVDS and lumbar radiculopathy of the bilateral lower extremities in 1997.  The Veteran reported that he was diagnosed with bilateral radiculopathies of the lower extremities in approximately 1998 or 1999.  May 2016 Hr'g Tr. at 3.  During an October 2009 VA medical appointment, he reported a 10 year history of chronic low back pain with intermittent radiating leg pain to both calves.  A May 2001 VA medical appointment note shows that at that time the Veteran reported intermittent pain radiating from his back into his thighs.  His VA medical records from this time period also show that he was receiving nerve blocks every few months.  Furthermore, the report from a June 2003 CT scan shows an impression of degenerative disease and a small focal herniated disc with involvement of the right L3 existing nerve root.  The report included the notation that the provider should "correlate for radicular symptoms at this level."  

The facts as set forth above show that the Veteran experienced right and left lower extremity pain and sciatic involvement as early as 1997 and certainly by May 2001, when he reported pain radiating into his legs down to the calves.  The Board notes that at all of the Veteran's VA examinations occurring before August 2012, the examiner either found no radicular symptoms or did not address whether such symptoms were present.  Nevertheless, there is sufficient medical and lay evidence in the record to show that the Veteran was experiencing bilateral lower extremity symptoms, and that these symptoms were related to his service-connected low back disability.  Additionally, the Board notes that the Veteran was receiving injections and/or nerve blocks as treatment for his low back symptoms and radiating pain, and that this medication could have ameliorated the radicular pain he was experiencing at various points, including during the Veteran's VA examinations.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

The Board further finds that the medical and lay evidence of record shows that the Veteran's increase in his IBS disability occurred in January 2001, more than one year prior to the date of claim.  As noted above, the Veteran was granted service connection for IBS with peptic ulcer disease in an August 2000 rating decision with a noncompensable rating for mild IBS with disturbances of bowel function with occasional episodes of abdominal distress.  See August 2000 Rating Decision.  The Veteran did not challenge the initial rating assigned for his service-connected IBS and as such the August 2000 rating decision with regard to this issue became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

The Veteran has been continuously rated under the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319 for IBS with peptic ulcer disease from June 1997.  Under DC 7319, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  The words "mild," "moderate" and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6.  

The medical and lay evidence of record shows that the Veteran met the diagnostic criteria for a 10 percent rating under DC 7319 as of January 2001, more than one year prior to the May 3, 2006 date of claim.  The June 2000 VA examination upon which the initial noncompensable rating was based showed a diagnosis of IBS with peptic acid syndrome, noting that the Veteran had symptoms of heartburn and stomach ache not related to food.   The examiner further noted that the Veteran was taking a proton-pump inhibitor and was given Metamucil by his treating physician.  In January 2001, the Veteran reported chronic constipation.  His VA medical records subsequent to this date show ongoing complaints of chronic constipation, in addition to the symptoms discussed in the June 2000 VA examination report.  During a September 2001 VA medical appointment, he reported that he suffered from consistent constipation that was not improving with a stool softener and fiber.  By April 2002, he was taking a prescribed stool softener daily.  He also reported chronic dyspepsia.  His VA treatment records further showed that he was continuously prescribed a daily stool softener through beginning 2002 through May 2006 and beyond, and that chronic constipation was reported off and on throughout this time period.  

The Board finds that this evidence, in addition to the findings of the August 2012 VA examination, shows that the criteria for a 10 percent rating for IBS had been met beginning as early as January 2001 because the Veteran's IBS was moderate and included frequent episodes of bowel disturbance with abdominal distress.  From this time and continuing through 2002, the Veteran repeatedly reported suffering chronic constipation and dyspepsia.  Although these reports were less frequently noted in the VA medical records between 2003 and 2006, the Board finds the Veteran's reports of continuing symptoms were consistent enough to show a pattern of ongoing constipation and abdominal distress.  The Board also notes that throughout this time he continued to take prescription stool softeners daily.  During the August 2012 VA examination addressing the Veteran's chronic constipation symptoms, the examiner noted the Veteran's reports that his symptoms have become progressively worse since 1997.  The examiner also found that his continuous use of daily stool softeners were required for control of his intestinal condition.  The examiner further observed that the Veteran experienced frequent episodes of bowel disturbance with abdominal distress.  Even though the examiner did not state when these episodes began to occur, it was noted that these episodes were due to the Veteran's trying to force himself to have a bowel movement while constipated.  As the evidence shows that the Veteran has had chronic constipation since 2001, the evidence supports a finding that his abdominal distress has been present during this time as well.  Consequently, the Board finds that the evidence of record shows that the Veteran's increase in bowel symptoms occurred more than one year prior to the May 3, 2006 claim for increased compensation.  

Considering that the evidence of record shows that the Veteran's bilateral lower extremity symptoms and his moderate IBS symptoms manifested before the May 2006 date of claim and the one-year look back period provided by 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(o)(2), an effective date earlier than May 3, 2006 may not be granted.  As the Court of Appeals for Veterans Claims stated in Swain, "an effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the veteran's disability first manifested."  Swain, 27 Vet. App. at 224 (internal quotations and citations omitted).  Here, the facts demonstrate that the Veteran's lower extremity radiculopathies and increased in bowel symptoms first manifested more than one year prior to May 3, 2006.  Thus, the Board finds that the earliest possible effective date for the grant of service connection for the Veteran's right and left lower extremity radiculopathies and the increased rating for IBS is May 3, 2006, the date his claim was received by VA.

The Board has considered whether any other written communication received by VA prior to May 3, 2006 constitutes an  informal claim for an increased rating.  See Servello, 3 Vet. App. at 198.  In this regard, the Board notes that the Veteran had previously sought an increased rating for his service-connected low back disability, but that this claim was addressed and denied by the Board in its November 2005 decision.  In the November 2005 decision, the Board specifically noted that the impression of a June 2003 CT scan was "minimal spondylitic changes and degenerative disease," and that the findings were to be "correlated for radicular symptoms at this level."  Nevertheless, the Board found that the evidence of record did not show any neurological findings appropriate to disc disease such that additional or higher ratings were warranted because the July 2003 VA examiner found that the Veteran had a negative straight leg raise test with no reflex, sensory or motor deficits and no signs of radiculitis.  Unlike the August 2012 Board decision, the November 2005 Board decision did not bifurcate or the issue of whether service connection or separate ratings were warranted for any associated neurological symptoms.  Thus, any such claim that may have been pending prior to November 2005 became final.  

As for communications received between November 2005 and May 2006, the Board notes that VA only received one written communication from the Veteran during this period on March 28, 2006.  This writing did not contain a request for a higher rating for the Veteran's low back disability or any compensation in connection with lower extremity or bowel disorders.  In this document, the Veteran identified VA records that the AMC was to obtain in connection with an unrelated claim that had been remanded by the Board in November 2005, asked that a VA examination be scheduled in connection with that claim, and further asked for information concerning his claim for TDIU.  The Veteran did not raise any issue with regard to his low back disability.  Consequently, the Board finds that this communication does not assert a claim that would allow for the assignment of an earlier effective date.  

The Board further notes that during the May 2016 hearing, the Veteran testified that he was asserting CUE in an earlier RO decision addressing claims for an increased rating for his low back disability.  See May 2016 Hr'g Tr. at 6-7.  However, he did not indicate which decision he believed contained CUE, and the Board notes that all prior RO decisions concerning an increased rating for a low back disability were subsumed by Board decisions addressing this issue.  See November 2005 and August 2012 Board Decisions.  In August 2016, the Board sent a letter to the Veteran and his representative seeking clarification and informing him of the information needed for a motion for revision of a Board decision on the basis of CUE.  The Veteran responded in September 2016, but did not indicate which Board decision he asserts contained CUE, nor did he provide any specificity with regard to the kind of error he contends occurred.  Thus, the Board finds that a valid CUE claim has not been reasonably raised.    Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that for a claim of CUE to be reasonably raised, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error); Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  

The first writing received by VA after the November 2005 Board decision indicating that the Veteran was seeking an increased rating for his low back disability or any compensation for lower extremity or bowel disorders was received on May 3, 2006.  Because the Veteran's claim was received more than one year after the evidence of record shows that his right and left lower extremity radiculopathies and increased IBS symptoms first manifested, the Board finds that he is not entitled to an effective date earlier than May 3, 2006.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o); Gaston, 605 F.3d at 980; Swain, 27 Vet. App. at 224.  


ORDER

An effective date of no earlier than May 3, 2006 is granted for an award of service connection for right lower extremity radiculopathy.

An effective date of no earlier than May 3, 2006 is granted for an award of service connection for left lower extremity radiculopathy.

An effective date of no earlier than May 3, 2006 is granted for the award of a 10 percent rating for IBS with peptic acid syndrome (also claimed as a bowel condition secondary to a low back disability).


REMAND

At his May 2016 hearing before the Board, the Veteran testified that his IVDS, associated neurogenic bladder and bilateral lower extremity radiculopathies have worsened since his most recent examination.  As such, the Veteran should be afforded a new VA examination to determine the current nature and severity of these conditions.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board notes that although the Veteran challenged the effective date of service connection for neurogenic bladder, this issue was not addressed in the July 2014 Statement of the Case (SOC).  Thus, this issue must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his lumbar spine, bowel/bladder and lower extremity disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  Then schedule the Veteran for one or more VA examinations to determine the current nature and severity of his lumbar spine, neurogenic bowel and lower extremity disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Issue to the Veteran and his representative a SOC regarding the issue of entitlement to an effective date earlier than October 7, 2007 for the grant of service connection for neurogenic bladder associated with IVDS.  He should be advised of the requirements to timely perfect an appeal.  

5.  Then reconsider the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental SOC and be given an opportunity to submit written or other argument in response before the matter is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


